Citation Nr: 1600121	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  10-17 793	)	DATE
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for a bilateral foot disability.

2. Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel
INTRODUCTION

The Veteran was a Reservist with periods of active duty from August 2, 1977, to November 17, 1977, and from December 16, 1990, to August 1, 1991. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2015, the Veteran testified before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C. A transcript of the hearing has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a bilateral foot disability. During her November 2015 Board hearing, she asserted that during basic training in August 1977 and September 1977, she was provided boots that were too small for marching and running and such caused some minor hammertoe issues, compression, and cramping of the feet. She reported that she complained about her boots to her training instructor and was eventually given larger boots. She noted that her feet hurt and that she did not know at that time about fasciitis with pressing of the heel. She denied in-service treatment and complained of current discomfort, the same kind of pain she had during service, without treatment; and reported that she did stretches to alleviate her pain and used orthotics in her tennis shoes. 

During the Board hearing, the Veteran asserted that after active service in 1977, she saw a private doctor, Dr. Footer, and he diagnosed her with plantar fasciitis; however, he is deceased and his records are not available. She reported that seven years prior she began to see another private physician, Dr. Rickets, and he has since retired and his records are not available. 

The Veteran's service treatment records associated with the claims file are silent for any complaints of bilateral foot pain related to wearing ill-fitting boots in 1977 or diagnoses of related bilateral foot disabilities. However, service treatment records dated in November 1978 indicate that the Veteran reported that she injured her foot at her place of civilian employment in October 1977 and was treated by Dr. Rassner and given crutches and diagnosed with a stress fracture. Her service treatment records dated at that time, November 1978, indicate that the Veteran was diagnosed with a history of foot injury, possibly a stress fracture, and given a physical profile. While the November 1978 entry does not indicate which foot was injured, a June 1979 entry indicates that the Veteran presented with an asymptomatic left foot. In her September 1979 Report of Medical History, the Veteran responded in the affirmative that she had foot trouble and reported that she had a stress fracture of the left third toe, with pain on prolonged walking that disappeared after rest. 

Service treatment records dated in June 1982 indicate that the Veteran was involved in a motor vehicle accident in February 1982 and had pain in the right side of her body, including the right leg. In April 1983, she complained of numbness in the lateral three toes, with tingling in the dorsum of the right foot when walking. In May 1983, an illegible treatment record entry indicates an abnormality of the plantar response flexor. In November 1984, the Veteran was put on a physical profile for minimal sensory loss of the right outer two-thirds of the dorsum. Of record is a March 1982 Line of Duty Determination indicating that the Veteran's February 1982 motor vehicle accident occurred while she was on active duty status. 

Treatment records dated after 1984 are silent for further bilateral foot complaints, 
however, the Veteran's VA treatment records include a problem list dated as early as March 2011 indicating that she has been diagnosed with pes planus, congenital. On remand, the AOJ should afford the Veteran a VA examination to determine the etiology of any bilateral foot disability found present and of record during the appellate period.

As to outstanding records, while the Veteran reported during her Board hearing that her private podiatric treatment records are unavailable; the Board finds that additional development may yield relevant private treatment records. Specifically, an April 1990 private treatment record included in her service treatment records consists of a letter from Dr. Footer, the physician whom she reported during her Board hearing that diagnosed her with plantar fasciitis. However, review of the April 1990 letter demonstrates that Dr. Footer is a gynecologist, not a podiatrist. It is possible that the Veteran has made a mistake in her recall of her early podiatric treatment. Also, as noted above, her November 1978 service treatment records indicate that she underwent private treatment from Dr. Rassner. Further, while she reported during her Board hearing that Dr. Rickett's private treatment records are unavailable and that she did not know where his records were stored after his retirement; it is significant that she reported that he retired the year prior, in 2014, and it is possible that those records are indeed available. On remand, the AOJ should request that the Veteran attempt to identify the podiatrist who diagnosed her with plantar fasciitis, beyond that of Dr. Footer, and to authorize VA to obtain those records, along with the records of Drs. Rassner and Ricketts.

Also, the most recent VA treatment records associated with the claims file are dated in May 2015, and on remand, the AOJ should update the Veteran's claims file with her VA treatment records dated since May 2015. 

The Veteran seeks service connection for a skin disability. During her Board hearing, she asserted that her skin condition was first treated when she returned home from service in England, and she reported that she still had itchy skin on her back, and used VA-prescribed body wash, spray, and ointment. She reported that her service treatment records demonstrated her treatment for a skin condition. She noted that while stationed in England in February 1991, the water she used made her skin dry and she went to sick call and was treated with ointment that did not relieve her symptoms. She reported that she was deployed to Saudi Arabia in July 1991 and her skin condition grew progressively worse. 

Her service treatment records indicate that in October 1977, she was diagnosed with acne vulgaris. In September 1982, she was given cream for a skin rash. In June 1983 and July 1984, she was diagnosed with acne. In April 1985, she was treated for an abscess. In January 1986, she was treated with cream for a skin rash of the upper neck and face. In June 1986, she was treated for acne, and in September 1986, she was treated for a skin rash. In April 1987, she was treated for a small cyst. In March 1991, she complained of very dry skin on her back since her return from service in England. Physical examination revealed dry scaling on the back and she was diagnosed with xerosis of back or dry skin dermatitis, and seborrhea of scalp. She was given cream and ointment and directed in the use of oil, soap, and shampoo. In November 1995, the Veteran presented with xerosis, worse with heat, and complained that her symptoms have waxed and waned since 1991. 

Almost illegible private treatment records dated in January 2006 indicate that the Veteran reported skin problems for 10 years. In May 2006, she was treated privately for an epidermoid cyst. 

In an August 2007 statement, the Veteran asserted that her skin disability was related to "bad water" used during service in England and Saudi Arabia. In her August 2007 Notice of Disagreement (NOD), she asserted that she incurred her skin disability during service in the Gulf, that such existed to the present time, and that she had been treated during service since 1991.

Two fellow service members wrote letters in support of the Veteran's claim for service connection for a skin disability, in November 2007 and March 2008, respectively. The letters are almost identical in substance and the writers reported that they served with the Veteran in England and she complained that the water was making her skin dry. They reported that she tried over-the-counter cream prior to seeking treatment for anti-itch ointment. They reported that her symptoms were mainly on her back, and that she was still seeing a dermatologist for the problem and that upon arrival in Saudi Arabia in 1991, her skin condition continued and worsened. The fellow service member who submitted the November 2007 letter also reported that they learned that the water used in England was contaminated.

VA treatment records dated in September 2008 indicate that the Veteran presented with xerosis on her back, with past use of prescription medication, and complained of dry skin on her face and back, with bumps on her face. In December 2008, during VA treatment, she was diagnosed with xerosis and folliculitis and presented with a few red papula pustules on her shoulders. In March 2014, she was treated with medication for tinea versicolor. In September 2014, she presented with an itchy rash on her back and was diagnosed with xerotic dermatitis. In April 2015, she presented with a mildly-active rash on her upper back and was diagnosed with partly-treated pityriasis versicolor. 

On an April 2015 Disability Benefits Questionnaire, a private physician reported that the Veteran had pityriasis (tinea) versicolor as of September 12, 2014, and that she had a visible skin condition, papulosquamous disorder, and that her rash and pigment was abnormal. On remand, the AOJ should afford the Veteran a VA examination to determine the etiology of any skin disability found present and of record during the appellate period.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's treatment records maintained by the VA Medical Center (VAMC) in Baltimore, Maryland, dated from May 2015 to the present. If a negative response is received from any VA facility, the claims file should be properly documented and the Veteran properly notified in this regard. 

2. Contact the Veteran and advise her that VA will attempt to obtain her outstanding relevant podiatric private treatment records on her behalf. Request that she file VA Forms 21-4142, Authorization and Consent to Release Information to the VA, for any such records, specifically, those from Dr. Rassner from 1978, and from Dr. Ricketts from approximately 2008 to 2015. Request that she also identify the physician who diagnosed her with plantar fasciitis after her period of service ending in 1978, beyond that of Dr. Footer who appears to be her gynecologist. Advise her that she may submit such records directly to VA if she so chooses. Attempt to obtain and associate with the claims file any identified private treatment records. If a negative response is received from the Veteran, or any treatment facility, the claims file should be properly documented and the Veteran properly notified in this regard. 

3. Then, schedule the Veteran for a VA podiatric examination with an appropriate examiner. The examiner should diagnose all present bilateral foot disabilities, and/or disabilities of either foot. Considering any additional evidence added to the claims file, and results of current physical examination, including any diagnostic tests, the examiner should opine as to the following:

(a) Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's bilateral foot disability, or a disability of either foot, was incurred in active service, or is otherwise related to service.

In responding, the examiner should consider the following:
 
(i) The Veteran's lay statements that she had to run and march during basic training while wearing boots that were too small in August 1977 and September 1977, that she experienced some minor hammertoe issues, compression, and cramping of the feet during basic training while wearing the small boots, that she was diagnosed with plantar fasciitis after that period of service ending in 1978, and that she has similar pain that has existed from that time to the present. 

(ii) The Veteran's service treatment records dated in November 1978 indicating that she injured her foot at her place of civilian employment in October 1977, that she was given crutches and diagnosed with a stress fracture, and her September 1979 Report of Medical History wherein she reported that she had a stress fracture of the left third toe, with pain on prolonged walking that disappeared after rest. 

(iii) The Veteran's service treatment records dated in June 1982 indicating that she was involved in a motor vehicle accident in February 1982 and had pain in the right side of her body, including the right leg, as well as her April 1983 complaints of numbness in the lateral three toes, with tingling in the dorsum of the right foot when walking, her May 1983 notation of an abnormality of the plantar response flexor, and her November 1984 physical profile for minimal sensory loss of the right outer two-thirds of the dorsum. 

(b) Whether the Veteran's congenital pes planus noted in VA treatment records constitutes a congenital disease or defect, as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease).

(i) If the Veteran's congenital pes planus constitutes a congenital disease, whether it is at least as likely as not that it was aggravated by service, or any aspect thereof, including the instances described at length above in section (a) (i), (ii), and (iii). 

(ii) If the Veteran's congenital pes planus constitutes a congenital defect, whether it is at least as likely as not that there was additional disability due to disease or injury superimposed upon such defect during service, or any aspect thereof, including the instances described at length above in section (a) (i), (ii), and (iii). 

4. Then, schedule the Veteran for a VA dermatological examination with an appropriate examiner. The examiner should diagnose all present skin disabilities. Considering any additional evidence added to the claims file, and results of current physical examination, including any diagnostic tests, the examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's skin disability, including, but not limited to xerosis, folliculitis, tinea versicolor, and pityriasis versicolor, was incurred in active service, or is otherwise related to service.

In responding, the examiner should consider the following:

(a) The Veteran's lay statements that she was exposed to contaminated or "bad" water in both England in February 1991 and Saudi Arabia in July 1991 that caused her to incur dry and itchy skin, mainly on her back, that was not resolved with prescribed ointment and has continued to the present time, as well as her service treatment records dated in March 1991 indicating that she complained of very dry skin on her back since her return from service in England, and physical examination revealing dry scaling on the back with diagnosis of xerosis of back or dry skin dermatitis, and seborrhea of scalp. 

(b) The Veteran's service treatment records, reflecting treatment during active and inactive duty, indicating that in October 1977, she was diagnosed with acne vulgaris, that in September 1982, she was given cream for a skin rash, and that in June 1983 and July 1984, she was diagnosed with acne, as well the records indicating that in April 1985, she was treated for an abscess, that in January 1986, she was treated with cream for a skin rash of the upper neck and face, that in June 1986, she was treated for acne, that in September 1986, she was treated for a skin rash, that in April 1987, she was treated for a small cyst, and that in November 1995, she Veteran presented with xerosis, worse with heat, and complained that her symptoms waxed and waned since 1991. 

As to both examinations, the examiners are advised that the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The claims file, including a copy of this Remand, should be made available to the examiners for review in conjunction with the examinations, and the examiners should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiners should fully articulate a sound reasoning for all conclusions made. If the examiners cannot answer the above questions without resorting to mere speculation, the examiners should state why this is so.

5. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record. If the action remains adverse to the Veteran, provide the Veteran and her representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).












(Continued on the next page)

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




